In re Lafreniere Park Fd.; Chambers, Thomas G., II; Berlier, Carol; — Defendants); applying for supervisory and/or remedial wiits; Parish of Jefferson, 24th Judicial District Court, Div. “K” No. 500317; to the Court of Appeal, Fifth Circuit, No. 96-CW-1011.
Granted in part. The trial judge is ordered to conduct the hearing on the preliminary injunction which is scheduled for January 24th. Relator may seek supervisory writs to the court of appeal in the event that the hearing is not conducted on that date. Otherwise denied.
CALOGERO, C.J., not on panel.